         Case 1:20-cv-00075-MMB Document 34      Filed 06/11/21   Page 1 of 1




         UNITED STATES COURT OF INTERNATIONAL TRADE


FORMER EMPLOYEES OF
AT&T SERVICES, INC.,

      Plaintiff,

      v.                                      Court No. 20-00075
                                              Before: M. Miller Baker, Judge
UNITED STATES SECRETARY
OF LABOR,

      Defendant.


                                    ORDER

      Upon consideration of Defendant’s motion for clarification (ECF 32) and

Plaintiff’s response (ECF 33), it is hereby

      ORDERED that Defendant’s motion is DENIED, and it is further

      ORDERED that the deadline for the Department of Labor to file its re-

mand determination pursuant to the remand order (ECF 31) is extended by

eight days.

Dated:        June 11, 2021                   /s/ M. Miller Baker
              New York, New York              M. Miller Baker, Judge
